Exhibit September8 ,2008 Office of the Chief Accountant Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. USA RE: Network CN, Inc. File Ref. No. 000-30264 Dear Sir or Madam: We have read the statements about Network CN, Inc.included under Item 4.01 in the Form 8-K /A , dated September8 , 2008 of Network CN Inc. to be filed with the Securities and Exchange Commission and are in agreement with the statements. Regards, WEBB & COMPANY, P.A. Certified Public Accountants 1501 Corporate Drive,
